 
EXHIBIT 10.65
 
[logo.jpg]
 
www.radient-pharma.com
 


 
RADIENT PHARMACEUTICALS CORP. EXCLUSIVE DISTRIBUTION
AGREEMENT                   (JAIVA GAUR DIAGNO, TERRITORY: INDIA)
 
This Exclusive Distribution Agreement (this “Agreement”) is made and entered
into effective as of January 3rd, 2011 (the “Effective Date”) by and between:
 
A.           Radient Pharmaceuticals Corporation (“Company”), an USA
pharmaceutical and biotechnology company, with its principal place of business
at 2492 Walnut Avenue, Suite 100, Tustin, California 92780 and
 
B.           Jaiva Gaur Diagno (“Gaur Diagno”) an Indian company, with its
principal place of business at UG-1 Vishwa Sadan Tower Dist. Centre, Janakpuri,
New Delhi -58, India
 
Each may be referred to herein as a “Party” or, collectively, the “Parties.”
 
DEFINITIONS
 
“Effective Date” shall have the meaning set forth in the introductory paragraph
of this Agreement.
 
“Company Products” are those diagnostic products identified on the list attached
hereto as Exhibit A, as may be amended from time to time, and all improvements
thereto.  Company is under no obligation to include new technologies or
platforms developed after the effective date of this agreement.
 
“Company Products Territory” shall mean the country of India.
 
ARTICLE 1
 
DISTRIBUTORSHIP
 
1.1   Appointment of Distributor.  Company hereby appoints Gaur Diagno, as
Company’s exclusive distributor for the Company Products in the Company Products
Territory.  Subject to the terms and conditions set forth herein, Company grants
to Gaur Diagno, and Jaiva Gaur Diagno hereby accepts, a limited,
non-transferable, exclusive right to use its best commercial efforts as
Company’s distributor to promote, market and sell the Company Products in the
Company Products Territory.
 
1.2   Exclusivity.  This appointment covered by this agreement is exclusive, but
is subject to termination as provided in Article 8 or for failure to meet
the  Requirements set forth in Section 3.3 hereof.
 
1.3   Non-competition: Neither Company nor Jaiva Gaur Diagno will sell the
Company Product’s individual components or reagents which could be combined to
directly compete with Product listed in Exhibit A to third parties without
mutual consent in the form of signed approval at CEO or COO level.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4   Use of Trademarks.
 
1.4.1           Ownership.  Jaiva Gaur Diagno recognizes the validity of
Company’s trademarks and trade name (collectively “Trademarks”), acknowledges
that the same are the property of Company, and agrees that Jaiva Gaur Diagno
owns no interest in, and agrees not to infringe upon, harm or contest the rights
of Company to its Trademarks.  Jaiva Gaur Diagno will not take any action in
derogation of Company’s rights to its Trademarks.
 
1.4.2           Use of Trademarks and Trade Names.  So long as this Agreement is
in effect, Jaiva Gaur Diagno shall have the right to use Company’s Trademarks or
trade names solely in connection with its activities hereunder.  Gaur Diagno’s
use shall be limited to Company Products and marketing material provided by
Company and pre-approved sales and marketing material produced by Gaur
Diagno.  Jaiva Gaur Diagno shall not use any of Company’s Trademarks, except in
connection with its distribution of Company Products under the terms of this
Agreement.
 
1.4.3           Termination.  Jaiva Gaur Diagno agrees that upon termination of
this Agreement for any reason it will discontinue the use of and destroy or
return as directed by Company, any samples and materials as well as advertising,
or other materials bearing any of Company’s Trademarks.
 
1.4.4           Packaging Packaging.  Company agrees that all packages
containing Company Products shall prominently display AMDL Diagnostic’s
Trademarks and a label including the words “Manufactured by AMDL Diagnostics
Inc.”  Jaiva Gaur Diagno Biotech, Inc. and AMDL Diagnostics, Inc. will appear in
same font point size on label.  All packaging shall comply with the rules and
regulations of any regulatory body having jurisdiction over such packaging.
 
1.5   Back End Customer Support.  Company shall provide the following support to
Gaur Diagno’s customers:
 
Product insert containing instructions for use, “how to” video, and a list of
answers to frequently asked questions (FAQ). Technical questions should be
addressed by Gaur Diagno’s customer service representatives. Company
representatives will be available to provide supplemental information to Gaur
Diagno’s technical service representatives within 12-48 hours.
 
ARTICLE 2
 
PRODUCT PRICING AND SUPPLY; MINIMUM PURCHASE REQUIREMENTS
 
2.1   Pricing and Agreement to Supply.  The Company agrees to provide the
Company Products identified in Exhibit A hereto attached to Jaiva Gaur Diagno
for distribution pursuant to the terms of this Agreement.  The transfer price to
be paid by Jaiva Gaur Diagno for each Product (Onko-Sure DR-70 Diagnostic Kit)
shall be four hundred US dollars ($400).  The price to be paid by Jaiva Gaur
Diagno for the Company’s Products in subsequent years shall be determined in the
manner set forth in Section 4.1.
 
2.2   Orders.  End users will place orders for the Company Products directly
with Jaiva Gaur Diagno in territory.  Company will be responsible for shipping
such Company Products directly to Jaiva Gaur Diagno or to the end-users if
required.  The orders will include an account number for such customer or
end-user, with a ship-to address if the Company Products are shipped directly to
the end-user.  The terms and conditions of this Agreement shall apply to all
Purchase Orders submitted to Company for the Company Products, and shall
supersede any different or additional terms on such Purchase Orders.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.3   Minimum Purchase Requirements and Advance Payment to Secure Exclusive
Rights to Territory.
 
Jaiva Gaur Diagno agrees to make an advance payment of fifty thousand US dollars
($50,000) or order of 125 Kits in H1 2010, to secure the exclusive rights to the
territory of India. This advance payment will be applied to the purchase of 250
kits required to fulfill minimum orders for 2011.  Jaiva Gaur Diagno shall be
required to purchase each quarter, during the term of this Agreement, the
following number of Onko-Sure DR-70 diagnostic kits (the “Minimum Purchase
Requirements”):
 

            DATES       From   To  
Onko-Sure® Kits
Minimum
             
January 1, 2011
 
March 31, 2011
    125  
April 1, 2011
 
June 30, 2011
    375  
July 1, 2011
 
September 30, 2011
    500  
October 1, 2011
 
December 31, 2011
    500  
January 1, 2012
 
March 31, 2012
    1000  
April 1, 2012
 
June 30, 2012
    1000  
July 1, 2012
 
September 30, 2012
    1200  
October 1, 2012
 
December 31, 2012
    1200  
January 1, 2013
 
March 31, 2013
    1200  
April 1, 2013
 
June 30, 2013
    1400  
July 1, 2013
 
September 30, 2013
    1400  
October 1, 2013
 
December 31, 2013
    1400  
January 1, 2014
 
March 31, 2014
    1600  
April 1, 2014
 
June 30, 2014
    1600  
July 1, 2014
 
September 30, 2014
    1600  
October 1, 2014
 
December 31, 2014
    1800  
January 1, 2015
 
March 31, 2015
    1800  
April 1, 2015
 
June 30, 2015
    1800  
July 1, 2015
 
September 30, 2015
    2000  
October 1, 2015
 
December 31, 2015
    2000                
5 Year Total
    25500            




 
- 3 -

--------------------------------------------------------------------------------

 
 
The parties shall meet on or before October 31st, 2015 at least sixty (60) days
prior to the end of the initial term to attempt to agree on the Minimum Purchase
Requirements for the next year (first renewal year).  If the parties cannot
agree on the per quarter Minimum Purchase Requirements for the next year prior
to the expiration of the initial five (5) year term, this Agreement shall
automatically terminate at the end of the initial five (5) year term.  The same
requirements and procedures shall apply for any subsequent renewal year terms.
 
Jaiva Gaur Diagno is not legally bound to meet the minimums indicated in the
Minimum Purchase Requirements Table.  Failure to meet the Minimum Purchase
Requirements is not a material breach of this Agreement.  The Company shall have
an option to convert Gaur Diagno’s distribution rights to non-exclusive if any
of such Minimum Purchase Requirements are not met.
 
2.4   Shipping/Delivery.  Company shall use its best commercial efforts to
deliver the requested Company Products to Gaur Diagno’s warehouse facilities or
end user, as detailed in Gaur Diagno’s written purchase order.  Orders are
shipped C.I.F. destination, end-user (in the event of a drop-shipment) or
Distributor’s warehouse.  Unless specified in Gaur Diagno’s order, Company will
select the mode of shipment and the carrier.  Company shall seek reimbursement
from Jaiva Gaur Diagno for such packing, shipping, freight and insurance charges
by issuing an appropriate invoice with detailed backup documentation to Jaiva
Gaur Diagno for payment.  Extra charges may apply for expedited
delivery.  Company Products shall be returnable in accordance with Company’s
Return of Goods Policy set forth in Section 3.7.7 below.  Company shall bear the
risk of loss to the Company Products until delivered by Company or Company’s
common carrier responsible for transporting the Company Products to Gaur
Diagno’s warehouse facilities or end user, at which time risk of loss shall pass
to Gaur Diagno.
 
2.5   Acceptance.  Upon delivery of the Company Products to Jaiva Gaur Diagno
hereunder Jaiva Gaur Diagno shall immediately inspect the delivered Company
Products for damage and report any damage to sending party in writing within
five (5) business days’ receipt of such Company Products.  Unless damage has
been noted via the procedure specified in the Return Policy, the Company
Products delivered to Jaiva Gaur Diagno hereunder shall be deemed accepted by
Gaur Diagno.  Each party’s sole obligation with respect to any Company Products
determined to be defective or non-conforming by Jaiva Gaur Diagno shall be, at
Gaur Diagno’s option, to replace Company Product according to the Return
Policy.  The remedies in this Section 3.6 shall be Gaur Diagno’s sole remedy for
the defective Company Product, as applicable.  If, however, such Company Product
has been altered from its original state by Gaur Diagno, Jaiva Gaur Diagno shall
be deemed to have accepted the Company Product.
 
2.6   Conditions of Sale.  These terms and conditions govern all sales and
shipments by Company and Company hereby gives notice of refusal to honor any
different or additional terms and conditions, except for such as may be
expressly accepted by Company in writing.
 
2.6.1           Shipping Costs.  End users and Jaiva Gaur Diagno shall be
responsible for all costs of shipping the Company’s Products to them.  Prices
are FOB Tustin, California.  Company will be responsible for and shall pay all
shipping, freight and insurance charges until the Product is delivered to the
end-user or Gaur Diagno.
 
2.6.2           Taxes.  The price does not include any foreign or United States
or provincial, state or local property, license, privilege, sales, use, excise,
gross receipts, export or other like taxes which may now or hereafter be
applicable, which are deemed the obligation of  Gaur Diagno.  To the extent
payment is made by the Company of any such taxes, Jaiva Gaur Diagno agrees to
reimburse Company for same.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
2.6.3           Excusable Delay.  Company shall not be liable for loss, damage,
detention or delay, nor be deemed to be in default from causes beyond its
reasonable control, including without limitation, fire, flood, strike or other
labor difficulty, act or omission of any governmental authority or of the Gaur
Diagno, insurrection or riot, embargo, delays or shortage in transportation, or
inability to obtain necessary labor, materials, or manufacturing facilities from
usual sources.  In the event of delay in performance due to any such cause, the
date of delivery will be postponed by such length of time as may be reasonably
necessary to compensate for the delay.
 
2.6.4           Limited Warranty.  Company warrants that the products sold by it
will be free of defects in workmanship or material for one (1) year as of the
date of shipment to Gaur Diagno.  Should the Company Products upon delivery fail
to conform to this warranty, Company shall, upon prompt written notice from
Jaiva Gaur Diagno, correct such non-conformity either by replacement or by
refund of the purchase price, at Company’s option in its sole
discretion.  Return of Company Products to Company pursuant to this paragraph
shall be at Company’s risk and expense.  THE FOREGOING WARRANTY IS EXCLUSIVE AND
IN LIEU OF ALL OTHER WARRANTIES OF QUALITY WHETHER WRITTEN, ORAL, OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
The foregoing limited warranty shall not apply to any Company Product or part
(a)which has been improperly altered, (b) subjected to misuse, misapplication,
negligence or accident, or (c) used in a manner contrary to Company’s
directions, or (d) t provided or for which the design was stipulated by Gaur
Diagno.
 
2.6.5           LIMITATION OF LIABILITY.  WHETHER ON ACCOUNT OF ANY ALLEGED
BREACH OF THIS AGREEMENT OR DEFECTS CLAIMED FOR COMPANY PRODUCTS FURNISHED
HEREUNDER, DELAYS IN DELIVERY OR ANY OTHER CLAIM BASED UPON OR WITH RESPECT TO
SUCH COMPANY PRODUCTS, IN NO EVENT SHALL COMPANY BE LIABLE TO JAIVA GAUR DIAGNO
FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS OR REVENUE, LOSS OF USE OF PRODUCTS OR FACILITIES OR
SERVICES, DOWNTIME COST, OR CLAIMS OF CUSTOMERS OF THE JAIVA GAUR DIAGNO FOR
SUCH OTHER DAMAGES.  COMPANY’S LIABILITY ON ANY CLAIM WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE) WARRANTY, STRICT LIABILITY, OR OTHERWISE FOR ANY LOSS OR
DAMAGE ARISING OUT OF, CONNECTED WITH, OR FROM THE DESIGN, MANUFACTURE, SALE,
DELIVERY, RESALE.  REPAIR, REPLACEMENT, INSTALLATION, OR USE OF ANY PRODUCT OR
PART COVERED BY OR FURNISHED UNDER THIS CONTRACT SHALL IN NO CASE EXCEED THE
PURCHASE PRICE ALLOCABLE TO THE COMPANY PRODUCT OR PART THEREOF WHICH GIVES RISE
TO THE CLAIM.  ALL CAUSES OF ACTION AGAINST COMPANY ARISING OUT OF OR RELATING
TO THIS CONTRACT OR THE PERFORMANCE HEREOF SHALL EXPIRE UNLESS BROUGHT WITHIN
ONE (1) YEAR OF THE TIME OF ACCRUAL THEREOF.
 
2.6.6           LIABILITY CAP.  THE MAXIMUM CUMULATIVE LIABILITY OF COMPANY TO
JAIVA GAUR DIAGNO IN CONNECTION WITH THIS AGREEMENT WILL NOT EXCEED THE LESSER
OF THE AMOUNTS PAID BY JAIVA GAUR DIAGNO TO COMPANY UNDER THIS AGREEMENT; OR
FIFTY THOUSAND UNITED STATES DOLLARS (US$50,000).  THIS LIMITATION SHALL NOT
DIMINISH ANY RIGHTS JAIVA GAUR DIAGNO SHALL HAVE TO CLAIM COVERAGE AS A VENDOR
UNDER THE COMPANY’S PRODUCT LIABILITY INSURANCE REFERRED TO IN ARTICLE 7 BELOW.
 
2.6.7           Return Policy.  Company Products are non-returnable and all
sales are final.  In the event that one or more kits are believed to be
defective, Jaiva Gaur Diagno shall email Company explaining the alleged defect
and the Lot Number and Part Number involved.  Company will perform its own test
on the Lot and Part and make its own evaluation.  In the event that the kit is
deemed to be defective, Company will either replace the defective Lot or Part or
replace the entire kit(s) as it deems appropriate.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
RENEWAL PRICES AND PAYMENT
 
4.1   Prices.  On the condition that Jaiva Gaur Diagno has met the Minimum
Purchase Requirements for each period in the initial five (5) year term, the
parties shall meet to discuss the Products’ pricing and the Required Minimum
Purchase Requirements for the next subsequent twelve (12) month period.  Such
pricing shall be mutually agreed upon in the time required in Section 3.3;
provided, however, in no event shall the Product’s pricing be less than the
Product pricing for the prior year.  In the event the parties cannot, agree on
such subsequent twelve (12) month period’s pricing, the Agreement shall
terminate at the expiration of the then-current term.  Company agrees to provide
a reasonable number of Product samples for Gaur Diagno’s or Company’s customers’
evaluations.  Jaiva Gaur Diagno may, at its discretion, determine sale prices to
its customers.
 
4.2   Payment Terms.  All Company Products shall be paid for in advance by wire
transfer.  Jaiva Gaur Diagno may request that the Company, at no charge, retain
or store Company Products which have been ordered under any Purchase Order for
up to two (2) months at the Company’s facilities.
 
4.3   Currency Exchange.  Unless written instructions are otherwise exchanged,
all payment hereunder shall be in United States Dollars currency.
 
4.4   Taxes and Duties.  Jaiva Gaur Diagno agrees to pay, and to indemnify and
hold Company harmless from, any and all of the following: sales, use or
privilege taxes, excise or similar taxes, value added taxes, import and export
taxes, duties, or assessments and any other related charged levied by any
jurisdiction pertaining to the Company Products, other than taxes computed on
the net income of Company.  If Company agrees to advance or pay any of such
taxes or charges, Jaiva Gaur Diagno agrees to reimburse Company for same within
thirty (30) days or presentation of billing statements for such taxes or
charges.
 
ARTICLE 5
 
MARKETING & SALE OF PRODUCTS; COVENANTS OF GAUR DIAGNO
 
5.1   Best Commercial Efforts.  Jaiva Gaur Diagno shall use its best commercial
efforts to promote, market, and sell reasonable quantities of Company Products
in Company Products Territory and to stimulate and increase interest in the
Company Products in the Company Products Territory.  In particular, Jaiva Gaur
Diagno agrees, at a minimum to do the following to market and sell the Company’s
Products:
 
5.1.1           Present and prominently represent the Company’s Products at
relevant industry trade shows inside and outside the territory.
 
5.1.2           Maintain a professional company (Gaur Diagno) website in
providing product information and product ordering instructions including e-mail
and telephone number for order placement.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
5.1.3           Incorporate the following information on Gaur Diagno’s website:
 
 
(i)
FAQ’s for cancer patients as approved by the Company; and

 
 
(ii)
Relevant reports and clinical studies generated by the Company related to the
Company’s Products.

 
 
(iii)
Post Company Product brochures and supporting collateral materials in PDF format
for download and online viewing.

 
5.1.4           Promote the Company’s Products through direct outreach to
appropriate health care customers, KOLs, government officials in designated
territory (India).
 
5.1.5           Engage Indian government health agencies/officials to gain best
possible government healthcare re-imbursement and/or funding to purchase and
facilitate usage of Company Products.
 
5.2   Duties of Distributor.  Jaiva Gaur Diagno hereunder shall use its best
efforts to perform such necessary distribution services to commercialize the
Company Products including but not limited to the following:
 
5.2.1           Adequate Business Facilities and Inventory.  Jaiva Gaur Diagno
shall maintain adequate facilities to market and sell the Company Products in
the Company Products Territory.
 
5.2.2           Payment of Expenses.  Jaiva Gaur Diagno shall pay all expenses
associated with the conduct of its business, including, without limitation, all
such costs for employee compensation and benefits, maintenance, and insurance.
 
5.2.3           Sales Responsibilities: Marketing, Advertising, Product
Promotion, Demand Creation.  In accordance with Company, Jaiva Gaur Diagno shall
use and distribute appropriate advertising and technical literature for the
Company Products to effectively market such Company Products and inform
customers of the technical aspects and benefits of such Company Products unique
to such Company Products.  All such materials must be pre-approved in writing by
the Company, which approval shall not be unreasonably withheld.
 
5.2.4           Unauthorized Representations.  Jaiva Gaur Diagno shall make no
representation or guarantee to customers regarding the Company Products it is
authorized to distribute hereunder or their delivery beyond those stated herein
or as authorized in writing by Company.
 
5.2.5           Instruction Regarding Products.  Jaiva Gaur Diagno shall
instruct its customers as to the warranty, operation, use, maintenance, and care
of the Company Products in accordance with the written instructions provided by
Company.  It is expressly understood and agreed by the Parties that Jaiva Gaur
Diagno will not be offering and in no way shall be responsible for any warranty
on any of the Company Products.
 
5.2.6           Forecast.  Jaiva Gaur Diagno shall submit to Company and update
on or about the first day of each month a twelve (12) month rolling forecast of
Gaur Diagno’s intended purchases of Company Products in a format to be mutually
determined by the parties.
 
5.2.7           Purchase orders.  Jaiva Gaur Diagno shall submit its Purchase
Orders via e-mail (sales@radient-pharma.com) or fax (714) 505-4464 by an
authorized representative.  Unless otherwise agreed by the Company, all orders
must have a shipping or delivery date not less than fourteen (14) days later
than the date the order is placed.  Notwithstanding the foregoing, all orders
are subject to acceptance by the Company based upon availability of Company
Products.  The Company will use its best efforts to meet all Purchase Orders as
long as such Purchase Orders are consistent with Gaur Diagno’s forecast for
orders as set forth in paragraph 5.2.6 above.  Orders in excess of the forecast
may be shipped by the Company when Products become available.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.2.8           Reports.  Jaiva Gaur Diagno shall maintain separate and detailed
accurate and complete records of all transactions concerning the distribution
services provided hereunder, including, but not limited to, such records that
identify all customer purchases, and such records that possess the capability to
notify all purchasers in the event of a corrective action.
 
5.2.9           Compliance with Applicable Laws.  Jaiva Gaur Diagno shall comply
with all laws and regulations and requirements applicable to a third-party
distributor of Company Products, and with all laws and regulations and
requirements of governmental agencies having jurisdiction within the Company
Products Territory.
 
5.3   Reports.  Jaiva Gaur Diagno shall provide Company with such written and
oral reports as Company may from time to time reasonably request on (i) the
potential customers and market for the marketing and sale of Company Products in
the Company Products Territory; (ii) the activities performed by Jaiva Gaur
Diagno for Company; (iii) the names of potential customers contacted by Gaur
Diagno, including the nature and result of such contact; and (iv) Company
Products sales, including customer name, quantity, type, and price.  This
information will be provided by Jaiva Gaur Diagno to Company on a monthly basis
and in a predetermined and mutually agreeable report format.
 
5.4   Product Complaints.  If either Jaiva Gaur Diagno or Company learns of any
complaints/claims concerning the Company Products, the party learning of such
complains or claims shall advise the other party within five (5) business days
by telephone, confirmed in writing within 3 business days thereafter.
 
5.5   Records.  At the reasonable and prior written request of Company
hereunder, Jaiva Gaur Diagno shall permit Company to examine Jaiva Gaur Diagno
records applicable to the obligations set forth in this Agreement, with such
examination occurring during business hours and with reasonable frequency and
written notice to Jaiva Gaur Diagno to verify compliance with this Agreement.
 
5.6   Recalls or Corrective Actions.  Jaiva Gaur Diagno shall fully cooperate
with Company in any decision to by Company with respect to Company Products, to
recall, retrieve and/or replace its Company Products.  All costs and expenses
associated with such recalls and corrective actions shall be borne solely by
Company.
 
5.7   Licenses.  Jaiva Gaur Diagno represents and warrants that it has the
necessary legal authority under its licenses and applicable law to perform the
distribution activities hereunder.
 
5.8   Compliance.  Jaiva Gaur Diagno shall comply with all applicable laws,
rules and regulations in connection with the activities contemplated by this
Agreement.  The parties further agree to use their best efforts to negotiate and
execute any amendments hereto that may be deemed necessary or appropriate to
maintain compliance with any applicable laws, rules, regulations, orders or
injunctions applicable to either party.
 
5.9   No Alteration.  Each party shall not remove, obliterate, or in any other
manner affect, any trademark, trade name, certification mark, testing seal,
means of identification, instructional or safety warning, or other marking of
the other, whether affixed to the Company Products or otherwise.  Jaiva Gaur
Diagno shall not make any changes in the literature, warnings, labels or
advertising under which Company prescribes that the Company Products are to be
sold without Company’s prior written authorization, and Company shall deliver to
Jaiva Gaur Diagno all such literature, warning, labels and materials to be
provided by Jaiva Gaur Diagno to its customers.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
INDEMNIFICATION
 
6.1   Indemnification.
 
6.1.1           Company shall defend, indemnify and hold harmless Gaur Diagno,
its affiliates, and all agents, employees, officers and directors thereof
(collectively, the “Jaiva Gaur Diagno Indemnified Parties”) from and against any
liability, loss, damage, cost, expense (including reasonable attorney’s fees),
claim, suit or proceeding made against one or more of the Jaiva Gaur Diagno
Indemnified Parties arising from or relating to (i) any claims, warranties or
representations made by Company with respect to the Company Products; and
(ii) any breach by Company of any of its warranties, representations and
obligations hereunder.
 
6.1.2           Jaiva Gaur Diagno shall indemnify, defend and hold Company and
its officers, employees, agents, representatives, Affiliates and their
respective successors and assigns (collectively, “Company Indemnified
Person(s)”) harmless from and against any liabilities asserted against any
Company Indemnified Person arising out of, attributable to, or in connection
with (i) any breach by Jaiva Gaur Diagno of any of Gaur Diagno’s
representations, warranties or obligations under this Agreement, or (ii) any act
or omission by Gaur Diagno, or its agents or employees which results in damage
to the Company’s products or which constitutes abuse, misuse or
misrepresentation of the Company’s Products intended or permitted use.
 
ARTICLE 7
 
INSURANCE
 
7.1   Insurance.
 
7.1.1           Each Party shall obtain and maintain during the term of this
Agreement general liability insurance in the amount of at least Two Million
Dollars ($2,000,000) per occurrence, issued by a reputable insurance carrier
reasonably acceptable to the other party.
 
7.1.2           Company’s insurance hereunder shall include, but shall not be
limited to, Product Liability Insurance, in the amount of no less than Two
Million Dollars ($2,000,000) in the aggregate.  Upon request, such Party shall
provide to the other party a certificate of insurance issued by the insurance
carrier verifying the issuance of the required insurance policy.
 
ARTICLE 8
 
TERM AND TERMINATION
 
8.1   Term.  This Agreement shall become effective as of the Effective Date, and
unless earlier terminated under this Article, this Agreement shall end on
March 31, 2015.  This Agreement shall thereafter automatically renew for
additional terms of one year each if the parties timely agree on the Required
Minimum Purchasers and Product pricing for each subsequent year.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
8.2   Other Rights of Termination.  The Company may terminate this Agreement by
giving written notice to Jaiva Gaur Diagno of such termination upon the
occurrence of any of the following events:
 
8.2.1           any material breach of this Agreement by Gaur Diagno;
 
8.2.2           dissolution of Jaiva Gaur Diagno for any reason;
 
8.2.3           if Jaiva Gaur Diagno shall be restrained, prevented or hindered
for a continuous period of sixty (60) days from transacting a substantial part
of its business by reason of a judgment, decree, order, rule or regulation of
any court, or of any administrative or governmental authority or agency; or
 
8.2.4           if Jaiva Gaur Diagno shall become subject to any action or
proceeding in the nature of a bankruptcy proceeding under United States or other
law or shall make an arrangement with its creditors, or shall make an assignment
for the benefit of its creditors, or a receiver, custodian, trustee, liquidator
or comparable officer shall be appointed for Jaiva Gaur Diagno or its business.
 
8.2.6 Jaiva Gaur Diagno may terminate this Agreement at any time by giving
90-day written notice to the Company.  Such termination shall not relieve Jaiva
Gaur Diagno from the requirement to make the payments under Section 3.3 above.
 
8.3   Effect of Termination.  Upon any expiration or termination of this
Agreement:
 
8.3.1           Neither party shall thereby be discharged from any liability or
obligation to the other party which became due or payable prior to the effective
date of such expiration or termination;
 
8.3.2           Those Sections of this Agreement which by their nature extend
beyond termination, including but not limited to those in Articles 6
(“Indemnification”) and 9 (“General Provisions”) shall continue;
 
8.3.3           Gaur Diagno’s appointment as an authorized distributor of
Company as more fully set forth herein shall immediately terminate, and Jaiva
Gaur Diagno shall immediately cease any representations that it is an authorized
distributor;
 
8.3.4           Jaiva Gaur Diagno will, upon request by Company, transfer to
Company any product registrations, licenses or permits or other similar items
which may have been obtained in the name of Gaur Diagno, or jointly in the name
of Company and Gaur Diagno, pursuant to this Agreement; and
 
8.3.5           The payment date of all monies due to one party by the other
party shall automatically be accelerated so that they shall become due and
payable on the effective date of expiration or termination.
 
ARTICLE 9
 
GENERAL PROVISIONS
 
9.1   Assignment.  This Agreement shall be binding upon and shall inure to the
benefit of the parties and their permitted successors and assigns, but shall not
be assignable by Jaiva Gaur Diagno without the prior written consent of Company,
which shall not be unreasonably withheld, unless such assignment by Jaiva Gaur
Diagno is to an affiliate, subsidiary, or parent corporation of Gaur
Diagno.  This Agreement may be assigned if Jaiva Gaur Diagno is acquired by
another entity.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
9.2   Choice of Law; Venue.  This Agreement will be governed by and construed
according to the laws of the State of California, U.S.A., without regard to that
body of law controlling conflicts of laws.  All actions under this Agreement
shall be brought in the state or federal courts in California located in the
County of Orange.
 
9.3   Amendment.  This Agreement may be amended or supplemented only by a
writing that refers explicitly to this Agreement and that is signed on behalf of
both parties.
 
9.4   Waiver.  No waiver will be implied from conduct or failure to enforce
rights.  No waiver will be effective unless in writing signed on behalf of the
party against whom the waiver is asserted.
 
9.5   Force Majeure.  Neither party will have the right to claim damages or to
terminate this Agreement as a result of the other party’s failure or delay in
performance due to circumstances beyond its reasonable control (except for
obligations relating to fees payable under this Agreement) including, but not
limited to, labor disputes, strikes, lockouts, shortages of or inability to
manufacture or obtain the Company Products hereunder, labor, energy, components,
raw materials or supplies, war, riot, insurrection, epidemic, acts of God, or
governmental action not the fault of the nonperforming party.
 
9.6   Severability.  If any provision of this Agreement is held unenforceable or
invalid by a court of competent jurisdiction, such unenforceability or
invalidity shall not render this Agreement unenforceable or invalid as a
whole.  Rather, such provision shall be stricken from this Agreement and the
remaining provisions shall be fully enforceable.
 
9.7   Notices.  All notices shall be in writing and shall be by personal
delivery, or by certified or registered mail, return receipt requested, and
deemed given upon personal delivery, or five (5) days after deposit in the
mail.  Notices shall be sent to the addresses set forth below or such other
address as either party may specify in writing:
 
Gaur Diagno:
 
Jaiva Gaur Diagno
UG-1 Vishwa Sadan Tower Dist. Centre,
Janakpuri, New Delhi -58 India
Attn:  Umesh Bhatia, CEO
 
Company:


Radient Pharmaceuticals Corporation
2492 Walnut Avenue, Suite 100
Tustin, California  92780
Attn:  Douglas MacLellan, CEO
 
9.8   Relationship of Parties; Use of Names.  The parties to this Agreement are
independent contractors.  Neither party has authority to bind the other or to
incur any obligation on the other party’s behalf.  Neither party will use the
name of the other party except as necessary to comply with any applicable
regulations.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
9.9   Confidentiality.  The parties to this Agreement respect the
confidentiality of its contractual relationships.  Each party agrees to not
disclose any confidential information received from the other party in
connection with this Agreement to any third party unless (i) such disclosure is
approved in writing by the non-disclosing party or (ii) such disclosure is
required by law or governmental regulation and the party requested to disclose
such information has notified the other party in advance in writing.  Neither
party shall have any obligation with respect to the confidential information of
the other party if (i) at the time of receipt, such information is in the public
domain or subsequently enters the public domain without fault of the receiving
party, (ii) at the time of receipt, the information was already known to the
receiving party as evidenced by appropriate written records, (iii) such
information becomes available to the receiving party from a bona-fide
third-party source other than the disclosing party provided that such
third-party source is not bound to any confidentiality obligations to the
disclosing party; and (iv) such information is independently developed by the
receiving party, as documented by appropriate written records.  Upon termination
or expiration of this Agreement, the receiving party shall cease all use of the
other party’s confidential information and, if requested, return all
confidential information received.  The obligations set forth in this Section
9.9 shall continue beyond the termination or expiration of this Agreement, and
for so long as either party possesses confidential information of the other
party.
 
9.10   Arbitration.  Any disputes arising under this Agreement will be submitted
to binding arbitration through the American Arbitration Association.  Each party
shall select one arbitrator and the two arbitrators so selected shall select a
third arbitrator so that the three arbitrators shall govern the arbitration
process and issue decisions that shall be binding upon the parties.  Any such
arbitration shall take place in Orange County, California.
 
9.11   Legal Fees.  In the event of any legal action, arbitration or other
proceeding arising out of this Agreement, the prevailing party shall be entitled
to recover reasonable attorneys’ fees and other costs incurred therein, in
addition to any other relief to which it may be entitled.
 
9.12   Entire Agreement.  This Agreement, including all exhibits to this
Agreement, which are hereby incorporated by reference, represents the entire
agreement between the parties relating to its subject matter and supersedes all
prior representations, discussions, negotiations and agreements, whether written
or oral.
 
9.13   Authority to Execute.  Each of the undersigned represents and warrants
that he/she has the right, legal capacity and authority to enter into this
Agreement and that the execution of this Agreement has been authorized by the
party on whose behalf the undersigned is executing this Agreement.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 


 


 

JAIVA GAUR DIAGNO , INC.   RADIENT PHARMACEUTICAL CORP.             By:     By:
    Umesh Bhatia, CEO     Douglas MacLellan, CEO                    


 
- 13 -

--------------------------------------------------------------------------------

 

EXHIBIT A


COMPANY PRODUCTS




Catalog Number DR2101:  Onko-Sure DR-70® in vitro 96 well diagnostic
kit…………..$400.00
 
 
 
 
 
 

--------------------------------------------------------------------------------